Complaint is made on this appeal of the order of the trial court in granting respondent's motion to strike from the files the amended complaint. Whether the court erred in granting that motion is the only question to be determined on the appeal.
I concur in the reasoning and in the conclusions of Mr. Justice FRICK in holding that the court erred in granting that motion and in a reversal of the judgment for that reason. I, however, regard the discussion of section 4, art. 1, of the state Constitution, in no way germane to the issues involved here or that can be involved on the trial of the case. Statements or opinions respecting the scope and limitation of that section of the Constitution are necessarily dicta, and *Page 470 
cannot control the court's opinion should a case ever be before the court requiring a construction of that section of the Constitution. Courts are not required to and should not attempt to define the rights of citizens under a constitutional provision unless and until a consideration and construction of such provision is necessary in determining the rights of litigants then before the court.